DETAILED ACTION
1.	This action is written in response to applicant’s communications filed on 6/24/2021 and 9/10/2021.  In response to the Non-Final Office Action dated 3/24/2021, applicant canceled claim 1 and added new claims 2-27 in the communication filed on 6/24/2021.  In response to the Restriction Requirement dated 7/13/2021, applicant elected Group I (claims 2-6 and 13-27), without traverse, in the communication filed on 9/10/2021.  Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 2-6 and 13-27 are currently under examination.  In view of applicant’s cancelation of claim 1, the double patenting rejection has been withdrawn.  However, new grounds of rejection are presented as set forth below.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
4.	Claims 2, 4-5, 13, 15-18, 20-24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steemers et al. (US 2015/0368638 A1).
Regarding claim 2
Steemers et al. disclose a library of covalently closed circular dsDNA molecules (which are made after a transposome tagmentation step and a circularization step), wherein each covalently closed circular dsDNA molecule comprises a genomic DNA sequence disposed between transposon DNA sequences, and wherein the covalently closed circular dsDNA molecules are circularized independently of a restriction-enzyme (see Figures 8-9; paragraphs [0079]-[0080] and [0204]-[0206]).
Regarding claim 4
The library according to Steemers et al., wherein the transposon DNA sequences comprise a transposon DNA sequence including a 4-8 base pair sequence (e.g., the ME sequence (see paragraphs [0106] and [0206]) includes or comprises a 4-8 base pair sequence) for generating an overhang (e.g., any sequence could be used to generate an overhang by polymerase or other enzyme (e.g., terminal transferase).).
Regarding claim 5
The wherein clause does not seem to impose any further structural limitation over the claimed library because the covalently closed circular dsDNA molecules of the claimed library would NOT contain the recited “uracil base”.  Note that product-by-process claims are NOT limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113.I).
Regarding claims 13 and 18
Steemers et al. disclose a library of covalently closed circular dsDNA molecules (which are made after a transposome tagmentation step and a circularization step), wherein each covalently closed circular dsDNA molecule comprises a genomic DNA 
As for the steps recited in claim 13 or 18 about how the claimed library is made, MPEP 2113.I states the following: Product-by-process claims are NOT limited to the manipulations of the recited steps, only the structure implied by the steps.
Regarding claim 23
The library according to Steemers et al., wherein the transposon DNA includes a 4-8 base pair sequence (e.g., the ME sequence (see paragraphs [0106] and [0206]) in the transposon DNA includes or comprises a 4-8 base pair sequence) for generating an overhang (e.g., any sequence could be used to generate an overhang by polymerase or other enzyme (e.g., terminal transferase).).
Regarding claims 15-17, 20-22, 24 and 26-27
The various wherein clauses merely specify the method steps for making the claimed library, but do not seem to add any further structural limitation(s) that would distinguish the claimed library over the library disclosed by Steemers et al.

5.	Claims 2, 4-5, 13, 15-18, 20-24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter et al. (US 2017/0175182 A1).
Regarding claim 2
Peter et al. disclose a library of covalently closed circular dsDNA molecules (e.g., a population of circularized, transposon-tagged dsDNA molecules), wherein each covalently closed circular dsDNA molecule comprises a genomic DNA sequence (see paragraphs [0020] and [0071] which disclose that genomic DNA fragments are used for 
Regarding claim 4
The library according to Peter et al., wherein the transposon DNA sequences comprise a transposon DNA sequence including a 4-8 base pair sequence (e.g., the 19 bp Tn5 Mosaic Seq (see Figure 4) includes or comprises a 4-8 base pair sequence) for generating an overhang (e.g., any sequence could be used to generate an overhang by polymerase (see paragraph [0064]) or other enzyme (e.g., terminal transferase).).
Regarding claim 5
The wherein clause does not seem to impose any further structural limitation over the claimed library because the covalently closed circular dsDNA molecules of the claimed library would NOT contain the recited “uracil base”.  Note that product-by-process claims are NOT limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113.I).
Regarding claims 13 and 18
Peter et al. disclose a library of covalently closed circular dsDNA molecules (e.g., a population of circularized, transposon-tagged dsDNA molecules), wherein each covalently closed circular dsDNA molecule comprises a genomic DNA sequence (see paragraphs [0020] and [0071] which disclose that genomic DNA fragments are used for preparing the population of circularized, transposon-tagged dsDNA molecules) disposed 
As for the steps recited in claim 13 or 18 about how the claimed library is made, MPEP 2113.I states the following: Product-by-process claims are NOT limited to the manipulations of the recited steps, only the structure implied by the steps.
Regarding claim 23
The library according to Peter et al., wherein the transposon DNA includes a 4-8 base pair sequence (e.g., the 19 bp Tn5 Mosaic Seq (see Figure 4) in the transposon DNA includes or comprises a 4-8 base pair sequence) for generating an overhang (e.g., any sequence could be used to generate an overhang by polymerase (see paragraph [0064]) or other enzyme (e.g., terminal transferase).).
Regarding claims 15-17, 20-22, 24 and 26-27
The various wherein clauses merely specify the method steps for making the claimed library, but do not seem to add any further structural limitation(s) that would distinguish the claimed library over the library disclosed by Peter et al.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
8.	Claims 3, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (US 2017/0175182 A1).
Peter et al. disclose the library of each of claims 2, 13 and 18 as discussed above.  According to Peter et al., the genomic DNA sequence is fragmented by Tn5 transposase (to insert the barcoded transposon) (see Figure 5; paragraph [0084]; claims 12 and 16), and the DNA fragments used for preparing the circularized, transposon-tagged dsDNA molecules are “less than 1 kb in length” (see paragraph [0084]; claim 12).  Peter et al. further disclose that “Tn5-based transposition could efficiently make libraries out of DNAs even down to 100 bp” (see paragraph [0082]).  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to optimize the length of the DNA fragment or sequence (within the general range of 100 bp to 1 kb as taught by Peter et al.) by routine experimentation thus arriving at the preferred or optimal range as instantly claimed. The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists .
Allowable Subject Matter
9.	Claims 6 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639